Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PN 10,741,509 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Comment
2.	The Amendment with the corresponding remarks was sufficient to overcome the prior rejection.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 8-18 directed to Invention non-elected without traverse.  Accordingly, claims 8-18 had been cancelled.

	Allowable Subject Matter
4.	Claims 1-7 are allowed.

5.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-7 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed antenna module comprising an antenna package including a plurality of antenna members and a plurality of feed vias respectively electrically connected to the plurality of antenna members at a first end and respectively electrically connected to the at least one wiring layer at a second end, and positioned on a first surface of the connection member, a support member surrounding side surfaces of the IC on the second surface and including at least one core wiring layer inside the support member, and a filter included in the at least one core wiring layer and electrically connected to the IC, in combination with the remaining claimed limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897